Third District Court of Appeal
                               State of Florida

                          Opinion filed August 17, 2016.
         Not final until disposition of timely filed motion for rehearing.

                                ______________

                               No. 3D16-1601
                          Lower Tribunal No. 14-4053
                             ________________

                 GEICO General Insurance Company,
                                    Appellant,

                                        vs.

                 Ricardo Perez and Luz Perez, his wife,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Rodney Smith,
Judge.

      Shutts & Bowen LLP, and Frank A. Zacherl and Jake Monk, for appellant.

     Silverstein, Silverstein & Silverstein, P.A., and Gregg A. Silverstein; The
Powell Law Firm, P.A., and Brett C. Powell, for appellees.


Before ROTHENBERG, FERNANDEZ and SCALES, JJ.

      PER CURIAM.

      Appellant GEICO General Insurance Company appeals an order of the trial

court, captioned “Final Declaratory Judgment as to UM/UIM Coverage.” We grant
Appellees Ricardo Perez and Luz Perez’s motion to dismiss GEICO’s appeal as

premature.

      The order adjudicates only one count of Appellees’ six-count complaint, to

wit: Appellees’ claim that GEICO’s insurance policy provided stacked

uninsured/underinsured motorist coverage for a November 29, 2013 crash. The

remaining counts of Appellees’ complaint are intertwined with, and are not

independent of, the adjudicated count. Irrespective of how the order is captioned,

the order is non-final and non-appealable; related claims remain pending between

the parties. GEICO Gen. Ins. Co. v. Pruitt, 122 So. 3d 484, 487 (Fla. 3d DCA

2013).

      We agree with Appellees that rule 9.110 (m) of the Florida Rules of

Appellate Procedure (which provides for appeals of non-final orders that determine

the existence or nonexistence of insurance coverages in cases in which a claim has

been made against an insured and coverage is disputed by the insurer) is

inapplicable to vest us with jurisdiction to review the order on appeal. Rule 9.110

(m) provides for interlocutory appeals for third-party claims, and not for first-party

claims seeking UM/UIM benefits. Workmen’s Auto Ins. Co. v. Franz, 24 So. 3d

638, 640 (Fla. 2d DCA 2009); USAA Cas. Ins. Co. v. Jones, 946 So. 2d 1127,

1128 (Fla. 1st DCA 2006).

      Appeal dismissed.



                                          2
3